Judgment, Supreme Court, Bronx County (Daniel Sullivan, J.), rendered December 16, 1996, convicting defendant, after a nonjury trial, of manslaughter in the second degree, and sentencing him to a term of 5 to 15 years, unanimously affirmed.
Defendant’s motion to suppress statements was properly denied. We see no reason to disturb the court’s credibility determinations (see, People v Prochilo, 41 NY2d 759, 761).
We perceive no abuse of sentencing discretion. Concur — Williams, J. P., Lerner, Rubin and Saxe, JJ.